Citation Nr: 1001411	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's annualized countable annual income for VA 
pension purposes exceeds the maximum annual income limit for 
receipt of payment for non-service connected disability 
pension benefits.


CONCLUSION OF LAW

The criteria for payment of non-service connected pension 
benefits have not been.  38 U.S.C.A. § §§ 1502, 1521, 1522 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2009).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).
	
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
supra.

The Veteran did not receive VCAA notice in connection with 
this claim until May 2007.  The May 2007 letter was sent in 
response to statements made by the Veteran on his November 
2005 substantive appeal suggesting that he may have an 
increase in expenses that would reduce his countable income 
to below the MAPR.  The May 2007 letter notified the Veteran 
that he needed to tell VA his total income and expenses for 
2005 and 2006.  This letter also requested that the Veteran 
report his anticipated income and expenses for 2007.  The 
Board acknowledges that this letter was not issued prior to 
the initial adjudication of the Veteran's claim in May 2004, 
that this letter did not notify the Veteran of which evidence 
it was his duty to obtain and which evidence VA would obtain, 
and that the Veteran's claim was not readjudicated following 
the issuance of the May 2007 notice letter.  Nevertheless, 
the Board finds no prejudice in proceeding with the 
adjudication of this claim.  

The Board notes that the Veteran had previously been in 
receipt of a permanent and total nonservice-connected pension 
rating from December 1987.  Every year, the Veteran had to 
submit an "Improved Pension Eligibility Verification 
Report" disclosing his income and relevant expenses, and he 
has also been required to submit several "Financial Status 
Reports" and "Income- Employment and Net Worth Statements" 
while in receipt of nonservice-connected pension benefits.  
Forms and statements submitted by the Veteran over the years 
reflect that he was aware of the income requirements for 
nonservice-connected pension eligibility and knew what 
categories of income and expenses were considered when 
calculating income.  The record also reflects that the 
Veteran's nonservice-connected pension had previously been 
discontinued because his income had exceeded the maximum 
annual rate of income, and he had subsequently applied to 
reinstate these benefits.  

The Veteran was therefore highly familiar with the necessary 
forms to fill out, and he had, in fact, already filled out an 
"Improved Pension Eligibility Verification Report" and had 
attached a "Medical Expense Report" in connection with his 
November 2003 claim.  Under these circumstances, it is clear 
that the Veteran has essentially been told the type of 
information and evidence needed to substantiate his claim, as 
well as his and VA's respective responsibilities in obtaining 
that information, and that any error in the content or 
timeliness of the specific VCAA notice letter is harmless.  

In this regard, the Board also notes that, in July 2003, he 
was notified that his pension would be terminated effective 
February 1, 2002, due to his wages and having less medical 
expenses than anticipated.  He was notified in this letter 
that the state had started to pay his Medicare on April 1, 
2002, and that he could not claim the Medicare premiums as 
unreimbursed medical expenses.  This letter notified the 
Veteran that he was responsible for telling VA of changes in 
income for him or his dependents, his net worth increases, 
reductions in his continuing medical expenses, gains or 
losses of a dependent, or changes to his address or phone 
number.  

Statements made by the Veteran in connection with this appeal 
reflect that his disagreement with the RO's decision stems in 
large part from a disagreement with the amount of his Social 
Security Administration (SSA) benefits and with whether the 
Veteran or the state pays his Medicare Part B premiums.  In 
the course of this appeal, the Veteran has submitted bank 
statements showing the amount of his SSA benefits, and there 
is no dispute as to the fact that the Veteran is enrolled in 
Medicare Part B.  The Board believes that the Veteran has 
demonstrated his awareness of all of the information that 
would have been included in a VCAA letter.  

Furthermore, the Board notes that the Veteran has been 
represented and advised by a Veterans Service Organization 
(VSO) throughout the course of this appeal and observes that 
this organization is familiar with the information and 
evidence that needs to be submitted in connection with a 
nonservice-connected pension claim.  In light of the above, 
the Board finds that the Veteran was not prejudiced by lack 
of such notice prior to the initial adjudication of his 
claim.   

Under VCAA, VA also has a duty to assist veterans in the 
development of their claims.  This includes assisting the 
veteran in procuring service treatment records, relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board also concludes VA's duty to assist has been 
satisfied.  The RO has verified the amount of the Veteran's 
SSA benefits and has attempted to verify his reported medical 
expenses.  The Veteran has reported numerous such expenses, 
although the Veteran did not respond to the May 2007 letter 
requesting more information on his medical expenses.  The 
Board notes that the duty to assist is not a one-way street.  
If a veteran wishes for help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges that the Veteran has not been provided 
a VA examination in regard to his pension claim. However, as 
discussed below, the claim is being denied because the income 
requirements have not been met.  Therefore, the Board finds 
that a VA examination is not necessary to decide this claim.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Nonservice-Connected Pension

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002 & Supp. 2009).  Basic entitlement to such 
pension exists if, among other things, the veteran's income 
is not in excess of the maximum annual pension rate (MAPR) 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4).  The Veteran's 
appeal essentially arises from the RO determination that his 
income exceeds the maximum annual disability pension limit.  

The maximum annual rate of improved pension for a veteran 
with no dependents was $9,690, effective from December 1, 
2002; was $9,894, effective from December 1, 2003; and was 
$10,162, effective from December 1, 2004.  See 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses 
which have been paid in excess of five percent of the MAPR.  
Income from SSA disability benefits is not specifically 
excluded under 38 C.F.R. § 3.272, and therefore is included 
as countable income.

An April 2003 SSA inquiry reflects that the Veteran's monthly 
SSA benefit was $797 at the time he raised his claim of 
entitlement to improved pension benefits in November 2003.  A 
March 2004 SSA inquiry form reflects that the December 2002 
figure was adjusted to $862 per month and then was changed to 
$816 per month in December 2003.  An October 2005 SSA inquiry 
confirms the figure of $862 per month from December 2002, and 
also reflects that the December 2003 payments were adjusted 
to $881 per month.  In short, the Veteran received monthly 
SSA benefits of $862 from December 2002 and $881 from 
December 2003.  

For the year 2003, the Veteran's SSA income is therefore 
calculated to be $10,344.  His SSA income in 2004 is 
calculated to be $10,572.

With respect to excludable income, the Veteran reported 
$1528.56 in medical expenses.  Of this amount, he reported 
having paid $656.40 in Medicare Part B, $840 in private 
insurance premiums, and $32.16 in bills associated with knee 
surgery.  (The Medicare Part B expenses were actually around 
$720.20 in 2003.)  The Board notes that the private insurance 
premiums count toward determining the excludable income 
amount because the Veteran is verified to have paid these 
premiums himself.  However, the Medicare Part B expenses 
(which are described as supplementary medical insurance (SMI) 
on the SSA inquiry forms) cannot be counted toward the 
excludable income because the SSA forms on record reflect 
that these expenses were paid by the state, not by the 
Veteran.  Resolving the benefit of the doubt in favor of the 
Veteran, the Board will count the knee surgery expenses of 
$32.16 in the calculation of his 2003 income, and will 
estimate the Veteran's total paid and unreimbursed medical 
expenses in 2003 at $872.  

As noted above, only paid and unreimbursed medical expenses 
in excess of 5 percent of the MAPR may be excluded from 
countable income.  From December 1, 2002, expenses in excess 
of $484 may be excluded.  From December 1, 2003, expenses in 
excess of $494 may be excluded.  From December 1, 2004, 
expenses in excess of $508 may be excluded.  

Subtracting $484 from the Veteran's total unreimbursed 
medical expenses of $872 results in $388 of medical expenses 
that are excludable from the Veteran's countable income.  

The Board notes that the Veteran's July 2004 notice of 
disagreement lists a monthly child support back payment of 
$65 that he contends he has been paying since 1997, for a 
yearly total of $780.  Because back child support is not is 
not listed in the exclusions from countable income in 
38 C.F.R. § 3.272, it cannot be excluded from the Veteran's 
countable income.  There are no other applicable exclusions 
from countable income for 2003.  
 
Subtracting the $388 of excludable medical expenses from the 
Veteran's estimated SSA benefits of $10,344, produces an 
income figure of $9,956 for 2003.  This number is $266 
greater than the 2003 MAPR of $9690.  Therefore, nonservice-
connected pension benefits cannot be granted for 2003.

For 2004, the Veteran reported $72 per month in private 
insurance premiums, for a total of $864.  As discussed above, 
the Veteran is not allowed to deduct his Medicare Part B 
premiums from countable income, as these premiums are paid by 
the state.  Accepting that the $14.06 in billed medical 
expenses were paid by the Veteran in 2004, the Veteran's 
total unreimbursed medical expenses would equal $878.  
Subtracting the $494 in non-excludable medical expenses for 
2004 leaves a total of $384 in excludable unreimbursed 
medical expenses.  

Subtracting the $384 in excludable unreimbursed medical 
expenses from the Veteran's estimated SSA income of $10,572, 
in 2004 produces a 2004 countable income total of $10,188.  
This number is $294 greater than the 2004 MAPR of $9,894.

In reaching these conclusions, the Board did take note of the 
fact that the Veteran has at times reported different amounts 
regarding his monthly SSA benefits than those used here.  
However, it is clear from the SSA inquiry reports that his 
SSA benefits have been adjusted on several occasions both 
prospectively and retroactively.  Based on that past history 
of adjustments, the Board finds the most credible evidence 
regarding the precise amount of SSA benefits paid on a 
monthly basis to be the most recent responses received 
directly from SSA.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to nonservice-
connected pension based on the Veteran's excessive income 
levels.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


